EXHIBIT 10.32 




SEVERANCE AND GENERAL RELEASE AGREEMENT


This Severance and General Release Agreement ("Agreement") is entered into this
17th day of September, 2007, by and between The Steak n Shake Company and its
subsidiaries or related companies (collectively, the "Company") and Gary Walker
("Employee").
 
Recitals


A.  Employee was employed by the Company until his employment terminated on
September 17, 2007 (the "Separation Date").
 
B.  Employee understands and agrees that his coverage under Company’s insurance
plans including, but not limited to, health insurance, life insurance, dental
insurance, short-term disability insurance and long-term disability insurance,
and participation in Company’s group medical plan, group life insurance plan,
employee stock purchase plan, 401k plan, and any other Company-sponsored
benefits plan (collectively, the “Benefit Plans”) shall all terminate on the
Separation Date.
 
C.  Employee's employment relationship with the Company is covered by numerous
state and federal statutes and common laws, including the Age Discrimination in
Employment Act of 1967, as amended (29 U.S.C. § 621 etseq.), and other
anti-discrimination laws, which prohibit, among other things, discrimination on
the basis of age, race, sex, religion, national origin, color, disability and
citizenship status (collectively, the "Age and Other Discrimination Laws").
 
D.  To obtain certain special benefits upon termination of employment with the
Company, Employee wishes to waive any and all rights or claims against the
Company that have arisen or may arise on or before the date Employee executes
this Agreement, to release and discharge the Company from any and all possible
liability and to covenant not to sue the Company.  To obtain Employee's waiver
and release and covenant not to sue, the Company is prepared to provide certain
special benefits to him.
 
Agreement


In consideration of the foregoing and the following mutual undertakings, and
subject to the terms and conditions of this Agreement, Employee and the Company
agree as follows:
 
1.  Benefits
 
The Company agrees to provide Employee with the following severance benefits:
 
(a)  The Company will pay Employee a severance benefit equal to a total of
fifty-two (52) weeks of salary (the “Severance Amount”).  Each week of salary
equals the weekly compensation regularly paid to Employee immediately prior to
Employee's termination of employment, excluding any bonuses.  All payments to
Employee will be subject to all applicable payroll withholdings and
deductions.  Employee warrants that all monies and/or benefits payable under
this Agreement are monies and/or benefits to which Employee is not otherwise
entitled.  The Severance Amount will be paid to Employee in equal installments
on Company’s normal and customary paydays until the Severance Amount is paid in
full.
 
(b)  Within ten (10) days of the end of the revocation period,  the Company will
pay Employee an additional severance benefit, in a lump sum amount, equal to One
Hundred and Seven Thousand One Hundred Seventy Dollars ($107,170), reduced by
applicable payroll withholdings and deductions (the “Lump Sum Amount”).
 
 (c)  Employee’s eligibility to collect the Severance Amount and the Lump Sum
Amount will begin upon expiration of the revocation period described in Section
4 below.
 
(d)  Company will not contest Employee’s pursuit of unemployment
benefits.  Company makes no representation of any kind regarding Employee’s
eligibility for such benefits.
 
(e)  Company will provide Employee “executive job outplacement” services through
Right Management (or a comparable outplacement service) for a period of six (6)
months.
 
(f)  Company will provide Employee with an explanation of coverage available
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”)
and any other applicable state or federal law.
 
(g)  Employee may use his Company vehicle in accordance with the current terms
for the ninety (90) day period following the Separation Date.
 
All payments or provision of benefits to Employee will be subject to and reduced
by all applicable payroll withholdings and deductions.
1

--------------------------------------------------------------------------------


2.  General Release and Covenant Not To Sue
 
By signing this Agreement, Employee generally, irrevocably and unconditionally
releases and forever discharges and covenants not to sue the Company and all of
its affiliated entities and all of its present and former employees, partners,
officers, directors, employee benefit plans, trustees, administrators,
fiduciaries, agents, and all persons acting for or on behalf of the Company,
both individually and in their representative capacities (collectively,
including the Company, the "Released Parties") from any and all claims, charges,
complaints, demands, liabilities, obligations, injuries, actions or rights of
action of any nature whatsoever (including claims for attorneys' fees, interest
and costs), whether known or unknown, disclosed or undisclosed, administrative
or judicial, suspected or unsuspected, arising out of or in any manner connected
with any act, omission or event occurring in whole or in part on or before the
date Employee signs this Agreement, including but not limited to any and all
claims arising from Employee's employment with the Company or the termination of
Employee's employment with the Company and specifically includes, but is not
limited to, and constitutes a complete waiver of, any and all possible claims
under the Age and Other Discrimination Laws through the date Employee signs this
Agreement.  The Company and Employee agree that the foregoing release/covenant
not to sue is to be construed as broadly as possible and is meant to include all
possible claims of any kind that Employee may have against any of the Released
Parties as of the date Employee signs this Agreement.
 
3.  Return of Company Property
 
Employee represents and agrees that he has delivered, or immediately will
deliver, to the Company all property and materials belonging to the Company
which are in Employee's possession or subject to Employee's control, including,
but not limited to, any equipment, keys, access cards, files, computer disks and
all other documents and materials supplied by or belonging to the Company.
 
4.  Knowing and Voluntary Waiver
 
Because the arrangements discussed in this Agreement affect important rights and
obligations, the Company advises Employee to consult with an attorney before he
agrees to the terms of this Agreement and Employee acknowledges that he has been
so advised.
 
Employee acknowledges that the Company provided him with this Agreement on
September 17, 2007.  Employee is advised that he has up to forty-five (45) days
from the date he receives this Agreement within which to consider it, and
Employee may take as much of that time as he wishes before signing.  If Employee
decides to accept this Agreement, he must sign this Agreement and return it to
Human Resources Senior Vice President Tom Murrill at the Company on or before
the expiration of the forty-five (45) days.
 
Employee is advised that if he signs this Agreement, thereby accepting its terms
and conditions, Employee will have a period of seven (7) days following the date
Employee signs this Agreement to change his mind and revoke this Agreement.  If
Employee decides to revoke this Agreement, then Employee must deliver written
notice of such revocation to Human Resources Senior Vice President Tom Murrill
at the Company within such 7-day period.  This Agreement will not become binding
and enforceable until the 7-day revocation period has expired.
 
Employee's employment is being terminated as part of an employment termination
program.  Employee acknowledges that the Company has informed Employee of the
group of individuals covered by the program, the eligibility factors for the
program and the time limits within which Employee may participate in the
program.  A list of the job titles and ages of employees who are eligible and
who are not eligible for the benefits of this program is attached as Exhibit A
for Employee's review.
 
5.  Non-Reliance
 
Employee acknowledges that in entering this Agreement he has not relied on any
representations or statements made by the Company or any of the Released Parties
other than those specifically stated in this Agreement.
 
6.  Representations and Indemnification
 
Employee represents that, as of the date of execution of this Agreement, he has
not filed with any agency or court any charges, complaints or legal actions
against the Released Parties.
 
Employee agrees that he will not, directly or indirectly, file or pursue any
charge, complaint or legal action against the Released Parties based on any
acts, omissions or events occurring up through the date Employee signs this
Agreement.  Should any administrative agency or other person bring a complaint,
charge or legal action on Employee's behalf against any of the Released Parties
based on any acts, omissions or events occurring up through the date Employee
executes this Agreement, Employee will notify such agency or person promptly
that the matter has been resolved to his satisfaction and that he does not wish
to have the matter pursued.  If such agency or other person independently
determines to initiate or pursue a complaint, charge or legal action on
Employee's behalf against any of the Released Parties based on any acts,
omissions or events occurring up through the date Employee signs this Agreement,
Employee hereby waives any rights to, and will not accept, any remedy obtained
through the efforts of such agency or person.
 
Employee agrees to indemnify the Released Parties from all claims, costs and
expenses, including all attorneys' fees, arising out of any misrepresentation
made by Employee in this Agreement.  In the event Employee initiates, pursues or
maintains any claim, charge, complaint, action or proceeding against any of the
Released Parties based on any claim, charge, complaint, action, injury or right
of action for which Employee has released and agreed not to sue the Released
Parties in this Agreement, or in the event Employee otherwise breaches any term
or condition of this Agreement, all of which are material terms and conditions,
then in such event Employee agrees to repay to Company the entire Severance
Amount and Lump Sum Amount and, to the fullest extent permitted by law, to pay
all costs and attorneys' fees incurred by any of the Released Parties in
defending any claim, charge, complaint, action or proceeding that Employee
pursues.
2

--------------------------------------------------------------------------------


7.  Nondisparagement
 
Employee understands and agrees that this Agreement is a confidential agreement
between himself and the Company.  Employee agrees that, except as required by
law or provided herein, Employee shall keep the terms and subject matter of this
Agreement strictly confidential and shall not disclose any term or condition of
the Agreement to any other individual or organization unless there is a breach
of the Agreement in which event the Agreement may be disclosed solely for the
purposes of enforcement.  Employee agrees that Employee will not do or say
anything that a reasonable person would expect at the time would have the effect
of diminishing or injuring the goodwill and reputation of the Released Parties.


8.  Raiding of Employees
 
            Employee agrees that for a period of two (2) years after the date of
this Agreement, Employee will not directly or indirectly, on his own behalf or
on behalf of any other person or entity, do any of the following: (1) hire,
solicit, recruit, or otherwise attempt to hire or enter into any employment
relationship with any individual employed by the Company, (2) share the names,
addresses, telephone numbers, e-mail addresses or other means of contacting any
Company employee with any other person or entity, or (3) share information
regarding the salaries, benefits or other renumeration paid by the Company to
any of its employees with any other person or entity.
 
9.  Non-Admission
 
Neither this Agreement nor any action pursuant to it constitutes an admission by
any of the Released Parties of any wrongdoing or of any liability to Employee
arising under any law, including the Age and Other Discrimination Laws.
 
10.  Successors and Assigns
 
This Agreement shall be binding upon Employee and the Company, and upon their
heirs, administrators, representatives, executors, successors and assigns, and
shall inure to the benefit of Employee and the Company, and to their heirs,
administrators, representatives, executors, successors and assigns.
 
11.  Language Construed as a Whole
 
The language of this Agreement shall in all cases be construed as a whole,
according to its fair meaning, and not strictly for or against any of the
parties.
 
12.  Applicable Law; Choice of Forum
 
This Agreement shall be construed and enforced in accordance with the laws of
the State of Indiana.  The Company and Employee agree that any legal action
relating to this Agreement shall be commenced and maintained exclusively before
an appropriate state court of record in Marion County, Indiana or in the United
States District Court for the Southern District of Indiana, Indianapolis
Division, and the parties hereby submit to the jurisdiction of such courts and
waive any right to challenge or otherwise raise questions of personal
jurisdiction or venue in any action commenced or maintained in such courts.
 
13.        Entire Agreement
 
        This Agreement constitutes the entire agreement between the parties with
respect to the subjects addressed in this Agreement and supersedes any prior
agreements, understandings or representations, oral or written, on the subjects
addressed in this Agreement.


 
IN WITNESS WHEREOF, the Company and Employee have executed this Agreement on the
dates indicated below, intending it to become effective on the eighth (8th) day
after the date Employee signs the Agreement.
 


"EMPLOYEE"                                                                                                              "COMPANY"




 /s/ Gary Walker                                         
                                                                By:  /s/ Alan B.
Gilman                                             
Gary Walker
                                                                                                                  Alan
B. Gilman, Interim Chief Executive Officer                   
                                                  Printed Name


September 17, 2007                                   
September 17, 2007                                   

Date                                                                                                          Date
 
3

--------------------------------------------------------------------------------




